           Case 5:19-cv-00896-D Document 95 Filed 01/07/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

TYLER MONTGOMERY,                                  )
                                                   )
              Plaintiff,                           )
                                                   )
and                                                )
                                                   )
PENNSYLVANIA MANUFACTURERS                         )
ASSOCIATION INSURANCE COMPANY,                     )       Case No. CIV-19-896-D
                                                   )
              Intervenor,                          )
                                                   )
v.                                                 )
                                                   )
R.G. EGAN EQUIPMENT, INC., et al.,                 )
                                                   )
              Defendants.                          )


                                         ORDER

       Before the Court is Plaintiff’s and Intervenor’s Joint Motion to Bifurcate [Doc.

No. 84], filed under Fed. R. Civ. P. 42(b). The Motion asks the Court to order separate

trials of Plaintiff’s claims against Defendants and Intervenor’s lien claim on the ground

that the movants will be unfairly prejudiced at trial if the jury learns that Plaintiff received

worker’s compensation insurance benefits for his injuries. Movants rely primarily on the

collateral source rule, which renders inadmissible evidence that the plaintiff received

compensation from someone other than the defendant for all or part of his damages, and

on an alleged likelihood of jury confusion and unnecessary complexity of the trial issues.

They argue that Intervenor’s lien claim is wholly dependent on Plaintiff’s recovery of

damages from Defendants and that the amount of Intervenor’s recovery, if any, is “based
           Case 5:19-cv-00896-D Document 95 Filed 01/07/21 Page 2 of 4




upon a statutory formulaic calculation.” See Joint Mot. at 2; see also Okla. Stat. tit. 85A,

§ 43(A). Intervenor expressly “agrees to be bound by the verdict rendered by a jury at

trial.” See Joint Mot. at 5.

       In response, Defendants do not dispute that the collateral source rule applies or that,

if liability is found, the jury’s ability to make an impartial determination of Plaintiff’s

damages might be affected by learning he received insurance payments. Defendants also

state they do not oppose in principle an order excusing Intervenor from participating in the

jury trial. Defendants oppose bifurcation, however, on the ground that ordering a separate

trial of Intervenor’s claim might expose them to a second trial or a later appeal by

Intervenor of the jury’s verdict. Defendants state they “will only agree that [Intervenor]

be excused from trial if the Order finds that the Intervenor specifically waives any right to

a separate trial for its claim, any right to re-file its claim, or any right to appeal separately

the jury verdict.” See Defs.’ Resp. Br. at 1. Defendants provide no legal argument or

authority for the proposed waiver.

       Rule 42(b) grants a district court discretionary authority to “order a separate trial of

one or more separate issues, claims, crossclaims, counterclaims, or third-party claims” for

reasons of “convenience, to avoid prejudice, or to expedite and economize.” In the Tenth

Circuit, “[b]ifurcation is not an abuse of discretion if such interests favor separation of

issues and the issues are clearly separable.” Palace Expl. Co. v. Petroleum Dev. Co., 316

F.3d 1110, 1119 (10th Cir. 2003) (quoting Angelo v. Armstrong World Indus., Inc., 11 F.3d

957, 964 (10th Cir. 1993)).       There is one exception: “Regardless of efficiency and




                                               2
           Case 5:19-cv-00896-D Document 95 Filed 01/07/21 Page 3 of 4




separability, however, bifurcation is an abuse of discretion if it is unfair or prejudicial to a

party.” Angelo, 11 F.3d at 964.

       Upon consideration of the circumstances shown by the Joint Motion, Defendants’

Response, and the case record, the Court finds that bifurcation of Plaintiffs’ claims from

Intervenor’s lien claim is warranted.           Plaintiff’s product liability claims against

Defendants raise issues of liability and damages for personal injuries that Plaintiff suffered

when his right arm was pulled into an industrial machine. See Am. Compl. [Doc. No. 71].

Intervenor provided workers’ compensation insurance to Plaintiff’s employer and has a

statutory lien under Okla. Stat. tit. 85A, § 43(A)(1)(c); Intervenor seeks to recover money

out of any judgment that Plaintiff may obtain against Defendants to compensate Intervenor

for payments made to Plaintiff or on his behalf. See Intervenor Compl. [Doc. No. 11].

During the litigation, Intervenor has neither disclosed any expert witness nor filed any lists

of witnesses or exhibits. It appears that Intervenor’s recovery is wholly dependent on

Plaintiff’s success on his claims, and that the issues raised by Plaintiff’s and Intervenor’s

claims are distinct and separable. Further, excusing Intervenor from the jury trial of

Plaintiff’s claims will avoid any possible prejudice to Plaintiff from revealing the existence

of insurance coverage and will simplify the trial issues. 1

       Defendants do not disagree with Movants’ position regarding efficiency and

separability. Nor do Defendants persuasively argue that the requested bifurcation is unfair

or prejudicial to them. Therefore, the Court finds that it should exercise its discretion


       1
           And in light of Intervenor’s stipulation to be bound by a jury’s verdict on Plaintiff’s
claims, a verdict in Defendant’s favor will render Intervenor’s lien claim moot.


                                                3
          Case 5:19-cv-00896-D Document 95 Filed 01/07/21 Page 4 of 4




under Rule 42(b) to order separate trials of Plaintiff’s and Intervenor’s separate claims for

reasons of convenience and to avoid possible prejudice.

       IT IS THEREFORE ORDERED that Plaintiff’s and Intervenor’s Joint Motion to

Bifurcate [Doc. No. 84] is GRANTED. The Court orders a separate trial of Plaintiff’s

claims before any trial of Intervenor’s lien claim. Should the trial of Plaintiff’s claims

against Defendants result in an award of damages to Plaintiff, the case will proceed to a

second phase to resolve Intervenor’s lien claim.

       IT IS SO ORDERED this 7th day of January, 2021.




                                             4
